DETAILED ACTION
	This official correspondence a non-final first action rejection on the merits.  Claims 1-20 are currently pending in the application and are considered below.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application contains claims directed to the following patentably distinct species:
Species I is depicted in Figures 3-5 and comprises two pulleys supported on a single drive or driven shaft, one pulley is selectively engaged in response to an engine speed below a set threshold, the second pulley is selectively engaged with the engine speed above the threshold limit, the mechanism provided with a core positioned to translate within a coil configured to bias the core.
Species II is depicted in Figures 6 and 7 and comprises two pulleys, one selectively engaged in response to an engine speed below a set threshold, the second selectively engaged with the engine speed above the threshold limit, the mechanism is supplied with two ball ramps in opposite profiles, connected by a first spring, a solenoid, and a second spring.
Figures 1 and 2 are generic.
The species are independent or distinct because differing features described above. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, claims 1-4 are generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply: The species or groupings of patentably indistinct 

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.
Should applicant traverse on the ground that the species, or groupings of patentably indistinct species from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
During a telephone conversation with Ms. Tiffany A. Fidler on January 27, 2021, a provisional election was made without traverse to prosecute of Species I, claims 1-5 and 7-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 6 and 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to the non-elected species.  The Examiner further determined that claim 2 also was not drawn to the elected Species I, since the claim, in conjunction with claim 1 on which it depends cites a system with two mechanism supporting two pulleys on the same shaft, selectively engaging one or other of the pulleys in response to engine speed.  Figures 1 and 2 depict a system with only one such mechanism, and the specification does not directly disclose this operating configuration.  Thus it is deemed that the limitations recited in claim 2 are outside of the elected Species I, and thus claim 2 is hereby withdrawn from consideration.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Drawings
The drawings are objected to under 37 CFR 1.83(a) because they fail to show the full details of the core (108) consistently in Figures 3, 4, and 5 as described in the specification.  Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing MPEP § 608.02(d). In this case, element 108 is depicted as a near cylinder in figure 3, surrounding the axis of rotation and surrounded by the coil, element 102, except for a small opening containing spring 150.  Figure 4 shows a sectional view of the mechanism in the “first position”, and shows element 108 only on the right hand side of element 102, while Figure 5 shows element 108 only on the left hand side 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 7-17 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 5, lines 2 and 3, and claim 7 lines 2, 3, 6, and 7 recites a core supported for translation about the shaft and within the core, and (claim 7) wherein the coil is configured to move the core to a second position, but provides no information about the path of the core’s movement.  This problem is magnified because of the inconsistencies between figures 3, 4, and 5 (discussed above) and the lack of detail in paragraph 35 of the specification.  Is the core rotated or moved in an axial direction when the coil is activated, some combination of the two, or moved in yet another direction.  Lacking these details, claims 5 and 7 are rendered indefinite, and hence are rejected under 35 USC 112(b).  Claims 8-17 are dependent upon claim 7, and are likewise rejected.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Serkh (2006/0154763).
As per claim 1, Serkh discloses: A vehicle (Paragraph 3) comprising: an internal combustion engine (Paragraph 3 and 32); an accessory (13); and a system (Figures 1 and 2) having first (12) and second belts (16) extending between a drive assembly rotatably connected to a crankshaft (CRK) of the engine (Paragraphs 34 and 35) and a driven assembly (13) rotatably connected to a driveshaft of the accessory; wherein one of the drive and driven assemblies is provided by a mechanism (11, on the drive assembly) comprising a shaft supporting first (62) and second pulleys (66) (figure 2), the first and second pulleys associated with the first (12) and second belts (16), respectively, wherein the first pulley (62) is selectively engaged with the shaft in response to an engine speed being below a threshold value (Paragraph 34), and wherein the second pulley (66) is selectively engaged with the shaft in response to the engine speed being above the threshold value (Paragraph 35).
As per claim 3, Serkh discloses the other of the drive and driven assemblies (13) comprises another shaft supporting third (45) and fourth pulleys (49) fixed for rotation therewith, the third and fourth pulleys associated with the first (12) and second belts (16), respectively.
Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 4, the recitation of a system wherein the first and second pulleys on the same shaft alternately freewheels when the other pulley is engaged with the shaft in response to the engine speed, in conjunction with the limitations of claim 1 on which it depends, is neither disclosed nor suggested in the prior art of record.  The closest prior art is Butterfield (4,502,345) which discloses two 
Regarding claim 5, the recitation of the mechanism comprising a coil and a core positioned within the coil and around the shaft having the first and second pulleys, the core positioned to move to a second position to engage the second pulley to the shaft, in conjunction with the recitations in claim 1, is neither disclosed nor suggested in the prior art of record.
Claim 6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  The following is a statement of reasons for the indication of allowable subject matter:  the recitation in claim 6 of the mechanism comprising a coil and a core positioned within the coil and around the shaft having the first and second pulleys, the core positioned to move to a second position to engage the second pulley to the shaft, in conjunction with the recitations in claim 1, is neither disclosed nor suggested in the prior art of record.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Serkh (2005/0215366) discloses a dual ratio belt drive system.  Serkh et al. discloses (2018/0195483) an accessory drive system with multiple belts, (9,303,734) a belt transmission, and (8,313,400) a damped isolator.  Graves et al. (2014/0031156) discloses multi-speed drive for transferring power.  Basile et al. (10,907,602) discloses systems and methods for a bidirectional coupler.  Monahan et al. (5,827,143) discloses two belt overrunning clutch pulley.  Mason (4,482,035) discloses a double active drive mechanism.  Hartmann (9,039,552) discloses a secondary assembly drive of an internal combustion engine.  These references are used to present the current state of the art in dual belt drive systems.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T REESE whose telephone number is (571)270-5794.  The examiner can normally be reached on M-F 7:30 AM- 5:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael R Mansen can be reached on 571-272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MICHAEL R MANSEN/Supervisory Patent Examiner, Art Unit 3654                                                                                                                                                                                                        



/R.T.R/Examiner, Art Unit 3654